Name: Commission Regulation (EEC) No 3901/91 of 18 December 1991 laying down certain detailed rules on the description and presentation of special wines
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31991R3901Commission Regulation (EEC) No 3901/91 of 18 December 1991 laying down certain detailed rules on the description and presentation of special wines Official Journal L 368 , 31/12/1991 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 39 P. 0256 Swedish special edition: Chapter 3 Volume 39 P. 0256 COMMISSION REGULATION (EEC) No 3901/91of 18 December 1991laying down certain detailed rules on the description and presentation of special winesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 3895/91 (3) provides that the alcoholic strength is to be indicated on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines and that closing devices on bottles containing such wines may no longer be covered by a capsule or foil made from lead as from 1 January 1993; whereas detailed rules of application should be laid down along the lines of the rules adopted for the description of wines, grape must and sparkling wines; Whereas the provisions of this Regulation are to replace those of Commission Regulation (EEC) No 1069/87 of 15 April 1987 laying down detailed rules as regards the indication of alcoholic strength on the labelling of special wines (4); whereas those provisions must accordingly be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 11. The actual alcoholic strength by volume indicated on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines shall be expressed as a unit or half-unit percentage by volume. The actual alcoholic strength by volume indicated may not be more than 0,8 % vol more or less than the strength determined by analysis. 2. The figure expressing the actual alcoholic strength by volume shall be followed by the symbol '% vol` and may be preceded by the words 'actual alcoholic strength` or 'actual alcohol`, or the abbreviation 'alc.`. It shall be indicated on the labelling in lettering which is not less than 3 mm high. Article 2Liqueur wines, semi-sparkling and aerated semi-sparkling wines which: (a) were put up before 1 May 1988 in containers of a nominal value of 60 litres or less with labelling: - on which the actual alcoholic strength by volume is not indicated in accordance with Article 1 but is indicated in accordance with the national provisions applicable before that date, or- on which the alcoholic strength is not indicated and did not have to be indicated under the national provisions in force before that date; or(b)were put up before 1 January 1993 in bottles with closing devices covered by a capsule or foil made from lead, may be kept for sale, put on the market or exported until all the stocks concerned have been disposed of. Article 3Regulation (EEC) No 1069/87 is hereby repealed. Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991. For the CommissionRay MAC SHARRYMember of the Commission(1) OJ N ° L 84, 27. 3. 1987, p. 1. (2) OJ N ° L 163, 26. 6. 1991, p. 6. (3) See page 1 of this Official Journal. (4) OJ N ° L 104, 16. 4. 1987, p. 14.